Citation Nr: 1136737	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  95-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for intermittent right knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1991.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for bilateral knee disability.

The claims for entitlement to service connection for each knee have been denied by the Board multiple times, and each of these decisions has been vacated by the United States Court of Appeals for Veterans Claims (the Court).  Most recently, in December 2010, the Court vacated the Board's March 2010 denial of entitlement to service connection for a right knee disability, pursuant to a December 2010 Joint Motion by counsel for VA and the Veteran.


FINDING OF FACT

In March 2011, prior to any Board adjudication of the claim for entitlement to service connection for right knee disability remanded to it by the Court in December 2010, the Appeals Management Center (AMC) granted entitlement to service connection for intermittent right knee strain.


CONCLUSION OF LAW

As the benefit sought by the Veteran with regard to the claim listed on the title page has been granted in full, no appellate issue remains for the Board to adjudicate, and the appeal must be dismissed.  38 U.S.C.A. § 511 (West 2002); 38 C.F.R. § 20.201(d) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2010, the Court issued an Order granting a Joint Motion to vacate the Board's March 2010 decision denying entitlement to service connection for a right knee disability.  The Court remanded the claim to the Board, and the Board sent a May 2011 letter to the Veteran explaining this decision and the Veteran's right with regard to submission of additional evidence.

However, in the interim between the Court's Order and the Board's letter, the AMC, in March 2011, granted entitlement to service connection for intermittent left and right knee strain, effective the August 11, 1993 date of the initial claim for entitlement to service connection for right and left knee disabilities.  The Board notes that the Veteran's claim for entitlement to service connection for left knee disability had been remanded to the RO, via the AMC, by the Board in May 2010, and this remand was referenced in the December 2010 Joint Motion (p. 2, n. 1).

The AMC's grant of entitlement to service connection for intermittent left and right knee strain was based on a June 2010 VA examination report in which the examiner diagnosed intermittent left and right knee strain and found that they were related to the Veteran's in-service parachute jumps.  The Board has therefore recharacterized the issue on the title page in accordance with the diagnosis that served as the basis for the grant of service connection with regard to the right knee disability.

The grant of a claim of service connection generally constitutes an award of full benefits sought on an appeal of the denial of a service connection claim.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  That is the case here, as the AMC granted entitlement to service connection for intermittent right knee strain effective the date of the initial claim for entitlement to service connection for this disability (which was filed more than a year after separation from service), thus resolving both the service connection issue and any potential earlier effective date claim.  See 38 U.S.C.A. § 5110(a),(b)(1) (West 2002) (the effective date of an award based on a claim for compensation is fixed in accordance with the facts found, but cannot be earlier than the date of receipt of claim, unless filed within one year from separation from service).  As VA has granted the full benefit sought by the Veteran with regard to the only issue before the Board on this appeal, the Board does not have jurisdiction over this issue and it must be dismissed.  38 U.S.C.A. § 511 (authorizing VA to decide only questions necessary to a decision that affects the provision of veterans benefits); 38 C.F.R. § 20.201(d) (the Board has the authority to address questions pertaining to its jurisdictional authority to review a particular case).


ORDER

The claim for entitlement to service connection for intermittent right knee strain is dismissed.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


